DETAILED ACTION
This office action is in response to the application filed on 15 April 2022. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. 
Information Disclosure Statement
The reference(s) listed on the Information Disclosure Statement(s) submitted on 15 April 2022 has/have been considered by the examiner (see attached PTO-1449).
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Regarding Claim 1, page 22, line 7, the claim recites, “the position of the eyes” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a position of eyes - - .
Regarding Claim 11, page 23, line 6, the claim recites, “the position of the eyes” (i.e., lacking clear antecedent basis). For purposes of examination, the limitation will be reasonably interpreted as - - a position of eyes - - .
Examiner respectfully requests from Applicant verification and requires appropriate correction regarding this matter.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-5 and 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 6, and 14 of U.S. Patent No. US 11,333,899 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because not only the scope of the features of the claims is substantially the same, but also because, for instance, independent Claims 1 and 11 of the instant application are broader in scope than the corresponding Claims 1, 6, and 14 of U.S. Patent No. US 11,333,899 B2.
Examiner notes that the broader method of Claim 11 of the instant application is anticipated by using the system of Claims 1 and 6 of U.S. Patent No. US 11,333,899 B2 as an obvious variant.
Although Claims 1 and 11 recite “a left eye image and a right eye image for visualization of three-dimensional images”, and Claims 1 and 14 of U.S. Patent No. US 11,333,899 B2 recite visualization of three-dimensional images” and tracking both the left and right eyes of the user in relation to an autostereoscopic 3D display, this difference is minor and merely a matter of semantics, since autostereoscopic/3D images conventionally and inherently include left and right eye images. Therefore, this limitation of the instant invention is obvious and known from the parent patented Claims.
Although Claims 2-4 and 12-14 of the instant invention recites “one or more actuators”, Claim 1 of U.S. Patent No. US 11,333,899 B2 clearly indicates use of an actuator or motor to effectuate automatic adjustment between the 3D display/seat and user. Moreover, Claim 14 of U.S. Patent No. US 11,333,899 B2 explicitly discloses use of an actuator subsystem to effectuate adjustment between the 3D display/seat and user. Therefore, this limitation of the instant invention is obvious and known from the parent patented Claims.
Although Claims 5 and 15 of the invention recite tracking the position of the eyes of a user relative to the 3D display using “a camera”, and Claims 1 and 14 of U.S. Patent No. US 11,333,899 B2 recite tracking the eyes of the user relative to the 3D display using a plurality of sensor assemblies, this is a minor difference and merely a matter of semantics, since it is obvious and well within the level of one of ordinary skill to use any suitable imaging detector to collect information regarding the position of the eyes.

1. A display system (Claim 1, col. 13, lines 48-49; see also Claim 14), comprising: an autostereoscopic three-dimensional (3D) display comprising a panel display and a two micro-lenses layers positioned over the panel display to display a left eye image and a right eye image for visualization of three-dimensional images on the 3D display without use of eyeglasses, the 3D display being configured to display video from a surgical robotics camera (Claim 1, col. 13, lines 50-54; Claim 6, col. 14, lines 24-30; see also Claim 14); and a processor that is configured to track the position of the eyes of a user relative to the 3D display, and adjust a position or an orientation of the 3D display relative to the eyes of the user, to maintain a prescribed distance between the eyes of the user and the 3D display, and to center the eyes of the user relative to the 3D display to support the visualization of the three-dimensional images on the 3D display (Claim 1, col. 13, line 55 to col. 14, line 6; see also Claim 14).

2. The display system of claim 1, further comprising one or more actuators to adjust the position or the orientation of the 3D display in response to a signal from the processor (Claim 1, col. 13, line 55 to col. 14, line 6; Claim 14, col. 15, lines 20-29).  

3. The display system of claim 2, wherein the one or more actuators are mechanically coupled to the autostereoscopic display (Claim 1, col. 13, line 55 to col. 14, line 6; Claim 14, col. 15, lines 20-29).  

4. The display system of claim 2, wherein the one or more actuators are mechanically coupled to a seat of the user (Claim 1, col. 13, line 55 to col. 14, line 6; Claim 14, col. 15, lines 20-29).  

5. The display system of claim 1, further comprising a camera to generate an output used by the processor to track the position of the eyes of the user relative to the 3D display (Claim 1, col. 13, line 55 to col. 14, line 6; see also Claim 14).

11. A method (Claim 14, col. 15, lines 6-8; Claim 1, col. 13, lines 48-49), comprising: displaying video from a surgical robotics camera to an autostereoscopic three-dimensional (3D) display comprising a panel display and a two micro-lenses layers positioned over the panel display to display a left eye image and a right eye image for visualization of three-dimensional images on the 3D display without use of eyeglasses (Claim 14, col. 15, lines 9-13; Claim 1, col. 13, lines 50-54; Claim 6, col. 14, lines 24-30); tracking the position of the eyes of a user relative to the 3D display; and adjusting a position or an orientation of the 3D display relative to the eyes of the user, to maintain a prescribed distance between the eyes of the user and the 3D display, and to center the eyes of the user relative to the 3D display to support the visualization of the three-dimensional images on the 3D display (Claim 14, col. 15, lines 14-29; Claim 1, col. 13, line 55 to col. 14, line 6).  

12. The method of claim 11, wherein adjusting the position or the orientation of the 3D display includes signaling one or more actuators to adjust the position or the orientation of the 3D display (Claim 14, col. 15, lines 20-29; Claim 1, col. 13, line 55 to col. 14, line 6).  

13. The method of claim 12, wherein the one or more actuators are mechanically coupled to the autostereoscopic display (Claim 14, col. 15, lines 20-29; Claim 1, col. 13, line 55 to col. 14, line 6).  

14. The method of claim 12, wherein the one or more actuators are mechanically coupled to a seat of the user (Claim 14, col. 15, lines 20-29; Claim 1, col. 13, line 55 to col. 14, line 6).  

15. The method of claim 11, wherein tracking the position of the eyes of the user relative to the 3D display is performed based on an output of a camera (Claim 14, col. 15, lines 14-29; Claim 1, col. 13, line 55 to col. 14, line 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 11-13, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al., US Patent Application Publication No.: 2019/0298481 A1, hereby Rosenberg, in view of Meglan, US Patent Application Publication No.: 2020/0169724 A1 (please note the Provisional Application No.: 62/546,306), hereby Meglan, and in further view of Janins et al., US Patent Application Publication No.: 2015/0049383 A1, hereby Janins.
Rosenberg discloses the invention substantially as claimed. Regarding Claims 1 and 11, Rosenberg discloses a display system and method, comprising:
“an autostereoscopic three-dimensional (3D) display comprising a panel display and . . . -lenses layers positioned over the panel display (Figs. 1, 3, and 4, and paragraph [0068], disclosing an autostereoscopic three-dimensional display having a screen including pixels (with layers positioned over the display as seen in Fig. 4); Figs. 4-5, and paragraphs [0060] and [0068]; see also Figs. 1 and 6-7, and paragraphs [0054]-[0059], and [0072]) to display a left eye image and a right eye image for visualization of three-dimensional images on the 3D display without use of eyeglasses, the 3D display being configured to display video from a surgical robotics camera (Figs. 1, 3, and 4, and paragraphs [0054]-[0060], [0065], and [0068], disclosing a robotic surgical system including a robotic arm and a patient image capture device (element 109) that captures stereoscopic images of the surgical site to be displayed on an autostereoscopic (indicating without the use of 3D glasses) three-dimensional display (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7); and 
a processor that is configured to track the position of the eyes of a user relative to the 3D display, and adjust a position or an orientation of the 3D display relative to the eyes of the user, to . . . between the eyes of the user and the 3D display, and to . . . the eyes of the user relative to the 3D display to support the visualization of the three-dimensional images on the 3D display (Figs. 1, 4, and 6-7, and paragraphs [0051], [0060]-[0061], [0066], [0071]-[0072], [0076]-[0077], and [0081], disclosing a processor/controller (Fig. 1, elements 118/114) utilizes the captured images of the user from the image capture device (element 128) to determine the position of the user in relation to the display (based on eyes/gaze and head tracking information), can control the robotic arm (element 106) to move the patient image capture device (element 109) to a target location within the surgical site corresponding to the location on the image displayed on the autostereoscopic display at which the user’s eye gaze is directed, and can also reposition the display based on the determined position (including head position) of the user).”
However, although Rosenberg does not expressly disclose the claimed prescribed distance or the centering limitation, Meglan does expressly disclose the following:
“. . . , and
adjust a position or an orientation of the 3D display relative to the eyes of the user, to maintain a prescribed distance between the eyes of the user and the 3D display, and to center the eyes of the user relative to the 3D display to support the visualization of the three-dimensional images on the 3D display (Fig. 1, element 132, and Fig. 6, and paragraphs [0067], [0093], and [0099]-[0105]; examiner notes that paragraph [0101] discloses that the centering and distance determinations of Fig. 5, element 506 are included in Fig. 6, element 606).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg and Meglan (hereby Rosenberg-Meglan) to modify the display system and method of Rosenberg to use the claimed prescribed distance and the centering limitation as in Meglan. The motivation for doing so would have been to create the advantage of maintaining a proper positional relationship between the observer and the display device for optimal perception of stereoscopic visual content provided by the display device (see Meglan, Figs. 1 and 6, and paragraphs [0067], [0093], and [0099]-[0105]; see also Fig. 5).
However, although Rosenberg-Meglan does not expressly disclose the claimed two micro-lenses layers, Janins does expressly disclose the following:
“an autostereoscopic three-dimensional (3D) display comprising a panel display and a two micro- lenses layers positioned over the panel display (Fig. 7d, and paragraphs [0048] and [0068]; see also Fig. 4). . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Meglan and Janins (hereby Rosenberg-Meglan-Janins) to modify the display system and method of Rosenberg-Meglan to use the claimed two micro-lenses layers as in Janins. The motivation for doing so would have been to create the advantage of providing an effective and simplified use of additional superlens arrays in relation to multi-object imaging (see Janins, Fig. 7d, and paragraphs [0009]-[0010], [0048], and [0068]).
Regarding Claims 2 and 12, Rosenberg-Meglan-Janins discloses:
“further comprising one or more actuators to adjust the position or the orientation of the 3D display (Rosenberg, Fig. 1, elements 122 and 132; Figs. 1, 4, and 6-7, and paragraphs [0051], [0060]-[0061], [0066], [0071]-[0072], [0076]-[0077], and [0081], disclosing a processor/controller (Fig. 1, elements 118/114) utilizes the captured images of the user from the image capture device (element 128) to determine the position of the user in relation to the display (based on eyes/gaze and head tracking information), can control the robotic arm (element 106) to move the patient image capture device (element 109) to a target location within the surgical site corresponding to the location on the image displayed on the autostereoscopic display at which the user’s eye gaze is directed, and can also reposition the display based on the determined position (including head position) of the user) in response to a signal from the processor (Meglan, Fig. 1, elements 122 and 132, and Fig. 6, and paragraphs [0067], [0093], and [0099]-[0105]; examiner notes that paragraph [0101] discloses that the centering and distance determinations of Fig. 5, element 506 are included in Fig. 6, element 606).”
The motivations that were utilized in Claims 1 and 11 apply equally as well here.
Regarding Claims 3 and 13, Rosenberg-Meglan-Janins discloses:
“wherein the one or more actuators are mechanically coupled to the autostereoscopic display (Rosenberg, Fig. 1, elements 122 and 132; Figs. 1, 4, and 6-7, and paragraphs [0051], [0060]-[0061], [0066], [0071]-[0072], [0076]-[0077], and [0081], disclosing a processor/controller (Fig. 1, elements 118/114) utilizes the captured images of the user from the image capture device (element 128) to determine the position of the user in relation to the display (based on eyes/gaze and head tracking information), can control the robotic arm (element 106) to move the patient image capture device (element 109) to a target location within the surgical site corresponding to the location on the image displayed on the autostereoscopic display at which the user’s eye gaze is directed, and can also reposition the display based on the determined position (including head position) of the user).”
Regarding Claims 5 and 15, Rosenberg-Meglan-Janins discloses:
“further comprising a camera to generate an output used by the processor to track the position of the eyes of the user relative to the 3D display (Rosenberg, Figs. 1 and 4, elements 128-129, and Figs. 6-7, and paragraphs [0051], [0060], [0071]-[0072], and [0076]-[0077], disclosing an image capture device (element 128) and wearable (element 129) that captures information related to head position and eyes/gaze of the user).”
Regarding Claims 6 and 16, Rosenberg-Meglan-Janins discloses:
“wherein the autostereoscopic 3D display (Rosenberg, Figs. 1, 3, and 4, and paragraph [0068], disclosing an autostereoscopic three-dimensional display having a screen including pixels (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7) includes a protective layer that covers the two micro-lenses layers (Janins, Fig. 7d, and paragraphs [0048] and [0068]; see also Fig. 4).”
The motivations that were utilized in Claims 1 and 11 apply equally as well here.
Regarding Claims 7 and 17, Rosenberg-Meglan-Janins discloses:
“wherein the autostereoscopic 3D display (Rosenberg, Figs. 1, 3, and 4, and paragraph [0068], disclosing an autostereoscopic three-dimensional display having a screen including pixels (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7) includes a spacer between the one of the two micro-lenses layers and the protective layer (Janins, Fig. 7d, and paragraphs [0048] and [0068]; see also Fig. 4).”
The motivations that were utilized in Claims 1 and 11 apply equally as well here.
Claim Rejections - 35 USC § 103
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Meglan-Janins, and in further view of Hannaford et al., US Patent Application Publication No.: 2015/0025547 A1, hereby Hannaford.
Regarding Claims 4 and 14, Rosenberg-Meglan-Janins discloses:
“wherein the one or more actuators are mechanically coupled to (Rosenberg, Fig. 1, element 132). . . .”
However, although Rosenberg-Meglan-Janins does not expressly disclose the claimed actuators mechanically coupled to a seat of the user, Hannaford does expressly disclose the following:
“wherein the one or more actuators are mechanically coupled to a seat of the user (Fig. 1, and paragraph [0059]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Meglan-Janins and Hannaford to modify the display system and method of Rosenberg-Meglan-Janins to use the claimed actuators mechanically coupled to a seat of the user as in Hannaford. The motivation for doing so would have been to create the advantage of providing consistent and reliable movement and adjustments of the seat of the user in relation to the display (see Hannaford, Fig. 1, and paragraph [0059]).
Claim Rejections - 35 USC § 103
Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Meglan-Janins, and in further view of Marzen et al., US Patent Application Publication No.: 2012/0275024 A1, hereby Marzen.
Regarding Claims 8 and 18, Rosenberg-Meglan-Janins discloses:
“wherein the autostereoscopic 3D display (Rosenberg, Figs. 1, 3, and 4, and paragraph [0068], disclosing an autostereoscopic three-dimensional display having a screen including pixels (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7) includes a . . . protective layer arranged between the panel display and the two micro-lenses layers (Janins, Fig. 7d, and paragraphs [0048] and [0068]; see also Fig. 4).”
The motivations that were utilized in Claims 1 and 11 apply equally as well here.
However, although Rosenberg-Meglan-Janins does not expressly disclose the claimed second protective layer, Marzen does expressly disclose the following:
“wherein the autostereoscopic 3D display includes a second protective layer arranged between the panel display and the . . . layers (Figs. 1-4, and paragraphs [0014] and [0016]-[0020], disclosing an LCD display and further disclosing the display assembly includes a cover assembly (see Figs. 1-3, element 14), including first and second protective layers (see Fig. 4, element 29)).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Meglan-Janins and Marzen (hereby Rosenberg-Meglan-Janins-Marzen) to modify the display system and method of Rosenberg-Meglan-Janins to use the claimed second protective layer as in Marzen. The motivation for doing so would have been to create the advantage of providing a cover assembly having a variety of desirable components and further providing a debris-free device while maintaining functionality (see Marzen, Figs. 1-4, and paragraphs [0013]-[0014] and [0016]-[0020]).
Claim Rejections - 35 USC § 103
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg-Meglan-Janins-Marzen, and in further view of Bakin et al., US Patent Application Publication No.: 2006/0238545 A1, hereby Bakin.
Regarding Claims 9 and 19, Rosenberg-Meglan-Janins-Marzen discloses:
“wherein the autostereoscopic 3D display (Rosenberg, Figs. 1, 3, and 4, and paragraph [0068], disclosing an autostereoscopic three-dimensional display having a screen including pixels (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7) includes a . . . spacer between the two micro-lenses layers and the panel display (Janins, Fig. 7d, and paragraphs [0048] and [0068]; see also Fig. 4).”
The motivations that were utilized in Claims 1 and 11 apply equally as well here.
However, although Rosenberg-Meglan-Janins-Marzen does not expressly disclose the claimed second spacer, Bakin does expressly disclose the following:
“wherein the autostereoscopic 3D display includes a second spacer between the two micro-lenses layers and the panel display (Fig. 2, element 128, and paragraphs [0011]-[0012] and [0128]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Rosenberg-Meglan-Janins-Marzen and Bakin (hereby Rosenberg-Meglan-Janins-Marzen-Bakin) to modify the display system and method of Rosenberg-Meglan-Janins-Marzen to use the claimed second spacer as in Bakin. The motivation for doing so would have been to create the advantage of blocking side light rays and improving image quality (see Bakin, Fig. 2, and paragraphs [0011]-[0012] and [0128]).
Regarding Claims 10 and 20, Rosenberg-Meglan-Janins-Marzen-Bakin discloses:
“wherein the autostereoscopic 3D display (Rosenberg, Figs. 1, 3, and 4, and paragraph [0068], disclosing an autostereoscopic three-dimensional display having a screen including pixels (with layers positioned over the display as seen in Fig. 4); see also Figs. 6-7) includes an adhesive between the protective layer and the two micro-lenses layers (Janins, Fig. 7d, and paragraphs [0048] and [0068]; see also Fig. 4).”
The motivations that were utilized in Claims 1 and 11 apply equally as well here.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose a surgical robotics system that can remotely control operation. For example, the following references show similar features in the claims, although not relied upon: Payyavula (US 2020/0015918 A1), Figs. 1 and 3.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KATHLEEN M WALSH/Examiner, Art Unit 2482